            Case 1:20-cv-01913-CCB Document 1 Filed 06/25/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



IN RE: SMITH & NEPHEW                                  MDL-17-md-2775
BIRMINGHAM HIP RESURFACING                             Master Docket No. 1:17-md-2775
(BHR) HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                   JUDGE CATHERINE C. BLAKE

ADRIENNE MILLER,                                       DIRECT FILED SHORT FORM
                                                       COMPLAINT
       Plaintiff,                                      PURSUANT TO CASEMANAGEMENT
                                                       ORDER NO. 5
v.
                                                       Civil Action No.:
SMITH & NEPHEW, INC.,

       Defendant.



                                  SHORT FORM COMPLAINT

       1.        Plaintiff, Adrienne Miller, states and brings this civil action in MDL No. 2775,

entitled In re: Smith & Nephew Birmingham Hip Resurfacing (BHR) Hip Implant Products

Liability Litigation. Plaintiff is filing this Short Form Complaint pursuant to CMO No. 5, entered

by this Court.



                            PARTIES, JURISDICTION AND VENUE

       2.        Plaintiff, Adrienne Miller (“Plaintiff”), is a resident and citizen of Scottsdale,

Maricopa County, Arizona 85258, and claims damages as set forth below.

       3.        Federal jurisdiction is proper based on diversity of citizenship.
            Case 1:20-cv-01913-CCB Document 1 Filed 06/25/20 Page 2 of 6




       4.      The Federal District in which Plaintiff’s initial implant took place: United States

District Court for the District of Arizona.

       5.      The Federal District in which Plaintiff’s revision surgery took place: United States

District Court for the District of Arizona.

       6.      Plaintiff brings this action on behalf of herself, individually.



                                  FACTUAL ALLEGATIONS

       7.      On or about July 6, 2011, Plaintiff underwent surgery during which a Smith &

Nephew BHR Resurfacing System was implanted into Plaintiff’s left hip.

       8.      Plaintiff’s left BHR implant surgery was performed at HonorHealth Scottsdale

Healthcare Shea Medical Center in Scottsdale, Arizona, by orthopedic surgeon Theodore P.

Firestone, M.D.

       9.      Plaintiff underwent a medically-indicated revision of the left BHR hip implant on

or about December 5, 2018.

       10.     Plaintiff’s revision surgery was performed by orthopedic surgeon Theodore P.

Firestone, M.D., at HonorHealth Scottsdale Thompson Peak Medical Center in Scottsdale,

Arizona.

       11.     Plaintiff suffered the following complications, injuries, and/or indications, some or

all of which made revision surgery medically necessary: pain in and around her left hip joint,

squeaking, limp, and sleep interruption.

       12.     Plaintiff adopts the allegations of the Master Amended Consolidated Complaint

(“MACC”) filed August 11, 2017, and any and all amendments to the MACC.



                                                  2
          Case 1:20-cv-01913-CCB Document 1 Filed 06/25/20 Page 3 of 6




                                 ALLEGATIONS AS TO INJURIES

       13.        (a) Plaintiff claims damages as a result of (check all that are applicable):

              X          INJURY TO HERSELF/HIMSELF

                         INJURY TO THE PERSON REPRESENTED

                         WRONGFUL DEATH

                         SURVIVORSHIP ACTION

              X          ECONOMIC LOSS

       14.        Defendant, by its actions or inactions, proximately caused the injuries to Plaintiff.



     DEFENDANT-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

       15.        The following claims and allegations are asserted by Plaintiff and are herein

adopted by reference under the laws of the following state: Arizona

              X          COUNT I (Strict Products Liability, Design Defect and Failure to Warn)

             Specific state common law and statutory law that applies: Arizona

              X          COUNT II (Negligence)

             Specific state common law and statutory law that applies: Arizona

              X          COUNT III (Negligent Failure to Warn)

             Specific state common law and statutory law that applies: Arizona

              X          COUNT IV (Negligence Per Se)

             Specific state common law and statutory law that applies: Arizona

              X          COUNT V (Negligent Misrepresentation)

             Specific state common law and statutory law that applies: Arizona



                                                    3
     Case 1:20-cv-01913-CCB Document 1 Filed 06/25/20 Page 4 of 6




       X          COUNT VI (Breach of Express Warranty)

     Specific state common law and statutory law that applies: Arizona

       X          COUNT VII (Breach of Implied Warranty)

     Specific state common law and statutory law that applies: Arizona

       X          COUNT VIII (Unfair Trade Practices and Consumer Protection)

     Specific state common law and statutory law that applies: Arizona

       X          COUNT IX (Fraudulent Concealment)

     Specific state common law and statutory law that applies: Arizona

       X          COUNT X (Manufacturing Defect)

     Specific state common law and statutory law that applies: Arizona

       X          COUNT XI (Punitive Damages)

     Specific state common law and statutory law that applies: Arizona



                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

1.         For compensatory damages;

2.         Pre-judgment and post-judgment interest;

3.         Statutory damages and relief of the state whose laws will govern this action;

4.         Costs and expenses of this litigation;

5.         Reasonable attorneys’ fees and costs as provided by law;

6.         Equitable relief in the nature of disgorgement; and

7.         All other relief as the Court deems necessary, just and proper.



                                             4
          Case 1:20-cv-01913-CCB Document 1 Filed 06/25/20 Page 5 of 6




                                            JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

as to all claims in Complaint so triable.

       Dated: June 25, 2020.

                                                     Respectfully submitted,


                                                     /s/ George E. McLaughlin
                                                     George E. McLaughlin (Admitted PHV)
                                                     McLaughlin Law Firm, P.C.
                                                     1890 Gaylord Street
                                                     Denver, CO 80206-1211
                                                     Telephone: 720-420-9800
                                                     Email: gem@mcllf.com




                                                 5
          Case 1:20-cv-01913-CCB Document 1 Filed 06/25/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of June 2020, I caused the foregoing Direct-Filed

Short Form Complaint, to be served via the Electronic Case Filing (ECF) system in the United

States District Court for the District of Maryland, on all parties registered for CM/ECF in the

above-captioned matter.

                                                   /s/ George E. McLaughlin
                                                   George E. McLaughlin




                                              6
